952 F.2d 397
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.G. Anthony TAYLOR, Sr., Plaintiff-Appellant,v.SOUTHLAND CORPORATION, Defendant-Appellee.G. Anthony TAYLOR, Sr., Plaintiff-Appellant,v.SOUTHLAND CORPORATION, Defendant-Appellee.
Nos. 91-2143, 91-2184.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 5, 1991.Decided Dec. 26, 1991.

Appeals from the United States District Court for the Eastern District of Virginia, at Richmond.  (CA-90-617-R), Robert R. Merhige, Jr., Senior District Judge.
G. Anthony Taylor, Sr., appellant pro se.
Michael Frank Marino, Reed, Smith, Shaw & McClay, McLean, Va., for appellee.
E.D.Va.
AFFIRMED.
Before DONALD RUSSELL, MURNAGHAN and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
G. Anthony Taylor, Sr. appeals from the district court's orders dismissing this employment discrimination action under Title VII, 42 U.S.C. § 2000e (1988) as untimely filed (No. 91-2143) and denying his motion for reconsideration (No. 91-2184).   Our review of the record and the district court's opinion discloses that these appeals are without merit.   Accordingly, we affirm on the reasoning of the district court.   Taylor v. Southland Corp., No. CA-90-617-R (E.D.Va. June 13 and July 17, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.